FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                               FOR THE TENTH CIRCUIT                      September 12, 2018
                           _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
    HENRY LEE RUDOLPH,

         Plaintiff - Appellant,

    v.
                                                               No. 17-4168
    TIMOTHY HANSON; KAREN STAM;                       (D.C. No. 2:14-CV-00883-CW)
    CHARLES BEHRENS; BARBARA                                     (D. Utah)
    BYRNE; KATHERINE BERNARDS
    GOODMAN; ERIN RILEY; MICHAEL
    SIBBETT; KEITH HAMILTON; JESSE
    GALLEGOS; CURTIS GARNER; ALEX
    HUGGARD,

         Defendants - Appellees.
                        _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
                  _________________________________

         Plaintiff Henry Rudolph appeals from the dismissal by the United States

District Court for the District of Utah of his suit under 42 U.S.C. § 1983 alleging




*
   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
violations of his rights under the First, Fifth, Sixth, Eighth, Thirteenth, and Fourteenth

Amendments. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Plaintiff’s claims arise out of his prosecution and conviction for aggravated

burglary and violation of a protective order. His first trial was in August 1994, and he

was eventually convicted in 1996. He unsuccessfully pursued postconviction relief in

state and federal court, with his last claim dismissed by this court in 2009. He was

paroled by the Utah Board of Pardons and Parole in 2014. This suit was filed on

December 2, 2014.

      The district court dismissed defendant Timothy Hanson on the ground that

judges are entitled to absolute judicial immunity. See Stein v. Disciplinary Bd. of

Supreme Court of NM, 520 F.3d 1183, 1195 (10th Cir. 2008). It dismissed defendant

Karen Stam on the ground that public defenders do not act under color of state law

when representing clients. See Polk County v. Dodson, 454 U.S. 312, 325 (1981). It

dismissed defendants Charles Behrens, Barbara Byrne, and Catherine Bernards

Goodman on the ground that prosecutors enjoy absolute prosecutorial immunity. See

Imbler v. Pachtman, 424 U.S. 409, 424 (1976). It dismissed the claims against

witness Alex Huggard based on his testimony at Plaintiff’s trials on the ground that

the claims were barred by Utah’s four-year residual statute of limitations. See Fratus

v. Deland, 49 F.3d 673, 675 (10th Cir. 1995). It dismissed the claims against Michael

Sibbett, Keith Hamilton, Jesse Gallegos, and Curtis Garner, because they were

entitled to absolute immunity for their actions as members of the Utah Board of


                                            2
Pardons and Parole. See Knoll v. Webster, 838 F.2d 450, 451 (10th Cir. 1988). And it

dismissed defendant Erin Riley, who acted as the state’s attorney in Plaintiff’s

postconviction actions, on the ground that she enjoyed absolute immunity for her

actions. See Robinson v. Volkswagenwerk AG, 940 F.2d 1369, 1373 (10th Cir. 1991)

(noting absolute immunity has been extended to government lawyers acting as

advocates in civil proceedings); Ellibee v. Fox, 244 Fed. Appx. 839, 844 (10th Cir.

2007) (rejecting claim that government attorney “is not entitled to absolute

prosecutorial immunity when he is acting as defense counsel for the state in a civil

habeas action”). Although defendants Hanson, Byrne, Sibbett, and Hamilton had not

yet been served, the district court exercised “its screening authority to dismiss these

defendants.” R., Vol. I at 438.

      The district court’s decision is soundly based on legal precedent and principles,

and Plaintiff’s brief on appeal offers no authority or argument that calls the decision

into question. Therefore, we AFFIRM the judgment below.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                            3